Citation Nr: 1201911	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  06-37 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disorder.  

2.  Entitlement to service connection for a left shoulder disorder.  

3.  Entitlement to service connection for thoracolumbar spine disorder.  

4.  Entitlement to service connection for a cervical spine disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to March 2001 and again from January 2003 to August 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issues on appeal.  

In October 2010, the Board remanded the instant claims for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, this case must be again remanded for appropriate development.  

In October 2010, the RO/AMC was instructed to arrange for the Veteran to undergo additional VA examination in connection with the instant claims.  The Veteran's claimed bilateral ankle disorder, left shoulder disorder, throacolumbar spine disorder, and cervical spine disorder were to be examined and appropriate opinions provided as to the nature and etiology of each complaint made.  Specifically, the VA examiner was to indicate, in pertinent part, whether the disorder was incurred in or aggravated by active service; whether any congenital or preexisting disorder was aggravated by service; and, if the claimed bilateral ankle disorder was caused or aggravated by his service-connected pes planus.  The examiner was to review the claims folder, review the private treatment records reflecting varying diagnoses of the Veteran's claimed disorders, and provide opinions for all findings made with adequate rationale for the findings.  

The Veteran underwent VA examination in December 2010.  The examiner indicated that he had reviewed the claims folder in connection with the examination.  However, the report of that examination is found to be inadequate.  First, the VA examiner only provided a diagnosis related to the Veteran's ankle and thoracic spine.  Findings related to his left shoulder, cervical spine, and lumbar spine were not indicated.  He examined the disorders, but did not make a diagnosis related thereto.  Next, while he expressed the opinion that the Veteran's ankle and thoracic spine problems preexisted his active service, he merely stated that he could say with "any degree of medical certainty" that the conditions were aggravated beyond the natural progression of the disorders by his active service.  No rationale was provided.  He similarly stated that the bilateral ankle disorder was not related to the Veteran's service-connected pes planus deformity, but again, did not give a rationale for such a finding.  

The probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Indeed, the Board finds that this opinion is inadequate as the examiner did not provide an adequate rationale for this determination.  Jones v. Shinseki, 23 Vet. App. 382   (2010) (before relying on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the review of the evidence).

The Veteran underwent VA examination in December 2010.  The examiner indicated that he had reviewed the claims folder in connection with the examination.  However, the report of that examination is found to be inadequate.  First, the VA examiner only provided a diagnosis related to the Veteran's ankle and thoracic spine.  Findings related to his left shoulder, cervical spine, and lumbar spine were not indicated.  He examined the disorders, but did not make a diagnosis related thereto.  Next, while he expressed the opinion that the Veteran's ankle and thoracic spine problems preexisted his active service, he merely stated that he could say with "any degree of medical certainty" that the conditions were aggravated beyond the natural progression of the disorders by his active service.  No rationale was provided.  He similarly stated that the bilateral ankle disorder was not related to the Veteran's service-connected pes planus deformity, but again, did not give a rationale for such a finding.  

The probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Indeed, the Board finds that this opinion is inadequate as the examiner did not provide an adequate rationale for this determination.  Jones v. Shinseki, 23 Vet. App. 382 (2010) (before relying on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the review of the evidence).  An addendum opinion should be obtained in order to obtain appropriate rationale for the findings of the December 2010 examination report.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who examined the Veteran in December 2010.  He should be asked to provide a diagnosis for all of the Veteran's claimed disorders (cervical, left shoulder, bilateral ankle, and thoracolumbar spine disorders) and provide a more clarified opinion indicating whether it is at least as likely as not (i.e. a 50% probability or greater) that any of the Veteran's claimed disorders (cervical, left shoulder, bilateral ankle, and thoracolumbar spine disorders) were incurred or aggravated by active service.   

Next, if those disorders did not have their onset in service, the examiner must state whether undebatable (clearly and unmistakably) that the condition(s) existed prior to the Veteran's active service.  If it is determined that it is undebatable that the identified disabilities had their onset prior to active service, did any such disability increase in severity during service?  If there was an increase in severity, was it due to the natural progression of the condition, or was it aggravated beyond its natural progression? 

The examiner should be advised that temporary or intermittent flare-ups of a pre-service condition, without evidence of worsening of the underlying condition, are not sufficient to be considered aggravation. 

The examiner must also comment as to whether it is at least as likely as not (i.e. a 50% probability or greater) that the Veteran's bilateral ankle disorder was caused or aggravated by his service-connected pes planus disability.  

The claims folder must be provided to the VA examiner as well as a copy of this remand.  The examiner is requested to provide thorough reasons and bases in support of his opinions, and should specifically address the questions of causation and etiology, specifically addressing the prior private findings presented regarding the disorders.  Rationale should be provided with the requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated with a supporting explanation.  

If the examiner who provided the December 2010 VA examination/opinion is no longer available, the claims folder should be forwarded to another VA examiner for his or her opinion.  Rationale should be provided with the requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated with a supporting explanation.  

2.  Following such development, the RO/AMC should review and readjudicate the claims for service connection for bilateral ankle disorder, left shoulder disorder, thoracolumbar spine disorder, and cervical spine disorder.  If the findings and/or examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  If any such action cited above does not resolve the claims, the RO/AMC shall issue the Veteran and his representative a SSOC.  Thereafter, the case should be returned to the Board, if in order.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


